Citation Nr: 0031343	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for arthritis and 
degenerative disc disease of the cervical spine, currently 
evaluated as 30 percent disabling.

2  Entitlement to an increased rating for arteriosclerotic 
cardiovascular disease, currently evaluated as 60 percent 
disabling.

3.  Entitlement to an effective date earlier than August 22, 
1994, for the assignment of a 60 percent evaluation for 
arteriosclerotic cardiovascular disease.

(The issue of whether there was clear and unmistakable error 
in an April 1989 Board decision is the subject of a separate 
decision of the Board.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on nearly continuous active duty from 
February 1948 to May 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which, inter alia, 
increased the evaluation for the veteran's arteriosclerotic 
cardiovascular disease, from 30 percent to 60 percent, 
effective November 30, 1994; increased the evaluation of his 
arthritis and degenerative disc disease of the cervical spine 
(cervical spine disability) from zero percent to 10 percent, 
effective November 30, 1994; denied a compensable rating for 
bilateral hearing loss; and denied a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran timely appealed these 
determinations to the Board.  

In his September 1995 Notice of Disagreement, the veteran 
asserted a claim of entitlement to an effective date earlier 
than November 30, 1994, for the 60 percent evaluation for his 
arteriosclerotic cardiovascular disease.  In a rating 
decision dated in March 1996, the RO granted, inter alia, an 
earlier effective date of August 22, 1994, for assignment of 
the 60 percent rating for cardiovascular disease.  The 
veteran subsequently expressed his continued disagreement 
with the effective date assigned and perfected an appeal as 
to that issue.   

In May 1997, the Board denied the veteran's claims of 
entitlement to increased evaluations for his service-
connected arteriosclerotic cardiovascular disease, cervical 
spine disability, and for bilateral hearing loss.  The Board 
also denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, as well as an effective date earlier than 
August 22, 1994, for the assignment of the 60 percent 
evaluation for his arteriosclerotic cardiovascular disease.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court).  In an April 1998 order, the Court 
granted a joint motion for remand, vacated the Board's 
decision, and remanded the case to afford the veteran a 
personal hearing, which had been requested prior to the 
Board's decision.  In compliance with the Court's order, in 
September 1998, the veteran appeared in Washington, DC, for a 
hearing conducted by the undersigned Veterans Law Judge 
(Board Member).

In April 1999, the Board rendered a decision on the hearing 
loss claim; that issue is no longer before the Board.  The 
remaining issues were then remanded to the RO.  In a March 
2000 decision, the RO increased the disability rating for the 
veteran's service-connected arthritis and degenerative disc 
disease of the cervical spine to 30 percent, and granted a 
total rating.  Clearly, the total rating issue is no longer 
before the Board; however, inasmuch as a higher evaluation is 
available for the cervical spine condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Board's decision on the issues of an increased rating for 
cervical spine disability and entitlement to an earlier 
effective date for the grant of a 60 percent rating for the 
veteran's heart disease is set forth below.  The issue of an 
increased rating for arteriosclerotic cardiovascular disease 
is addressed in the REMAND following the ORDER portion of the 
DECISION.  


FINDINGS OF FACT

1.  The veteran's service-connected arthritis and disc 
disease of the cervical spine, characterized by severe 
degeneration and multilevel disc space narrowing, is 
objectively manifested by pain and restriction of motion on 
extension; there are no findings of vertebral fracture or 
demonstrable deformity of vertebral body, cord involvement, 
radiculopathy, upper extremity symptoms, spinal stenosis, or 
ankylosis.  

2.  On August 22, 1994, the veteran filed a claim for an 
increased rating for cardiovascular disease; that disorder 
was then rated as 30 percent disabling.

3.  A December 1994 outpatient treatment record noted that 
the veteran was experiencing unstable angina, and a May 1995 
VA examination revealed complaints of occasional angina and 
symptoms with moderate activity (climbing stairs).

4.  There is no medical evidence from which it can be 
factually ascertained that an increase in the veteran's heart 
disability had occurred during the year preceding the filing 
of his August 22, 1994 claim for an increase.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
arthritis and disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.27, Diagnostic Codes 5003, 5290 (1999).

2.  The criteria for an effective date earlier than August 
22, 1994 for the assignment of a 60 percent rating for 
cardiovascular disease have not been met.  38 U.S.C.A. §§ 
5107, 5110, 5111 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background 

The veteran served on active duty from February 1948 to May 
1968.  The service medical records show that he was treated 
for disorders including bilateral knee arthralgias.  Post-
service VA X-rays of his knees revealed minor degenerative 
changes.

An RO decision in February 1970 granted service connection 
for, inter alia, arthritis of both knees; a 10 percent 
disability rating was assigned. 

VA medical records dated from 1976 to 1978 show evaluation 
and treatment for several ailments including arthritis.  An 
RO decision in April 1978 granted service connection for 
arthritis of the spine; the rating for the veteran's multiple 
joint arthritis remained 10 percent. 

Pursuant to a December 1982 Board decision granting service 
connection for heart disease, and following a VA cardiology 
examination, an RO decision in March 1983 assigned a 30 
percent rating for arteriosclerotic cardiovascular disease, 
effective from June 27, 1980.

Following a VA orthopedic examination, an RO decision in 
November 1983 rated the veteran's service-connected joint 
pathology as arthritis of multiple joints with degenerative 
disc disease of the cervical and lumbosacral spine and 
increased the rating from 10 percent to 50 percent.

A Board decision in May 1984 denied a rating in excess of 30 
percent for the veteran's cardiovascular disease and an 
effective date earlier than June 27, 1980 for compensation 
benefits for cardiovascular disease.  That decision was 
affirmed by a Board Reconsideration decision in November 
1984.

Following several VA compensation examinations in April 1987, 
including orthopedic and cardiovascular evaluations, an RO 
decision in June 1987 rated the veteran's arthritis of 
multiple joints with degenerative disc disease of the 
cervical and lumbosacral spine as follows: arthritis and 
degenerative disc disease of the lumbosacral spine, 20 
percent; arthritis and degenerative disc disease of the 
cervical spine, zero percent; and arthritis of the knees, 
zero percent.  The RO also denied increased ratings for 
several other disorders, including cardiovascular disease.  A 
December 1987 Board decision, in part, denied a higher rating 
for cardiovascular disease.

The veteran filed a claim for a rating in excess of 30 
percent for cardiovascular disease in August 22, 1994.  
Pursuant to that claim, the veteran underwent a VA 
cardiovascular examination in May 1995.  History obtained at 
that time included arteriosclerotic heart disease (ASHD) 
since 1968 and a heart attack in 1978.  It was noted that he 
currently had occasional angina pain but was otherwise 
asymptomatic.  His current medications were listed as 
nitroglycerin and isosorbide.  Clinical evaluation showed 
that the veteran was in no acute distress and asymptomatic; 
it was noted that he was healthy in appearance and obese.  
Examination of the heart and lungs was normal; it was noted 
that there was no pedal edema and no sign of congestive heart 
failure.  There was no ascites or organomegaly.  Blood 
pressures were 145/80 and 151/80.  A chest X-ray revealed 
aortic tortuosity.  An electrocardiogram was interpreted as 
borderline with possible left atrial enlargement and a 
questionable old myocardial infarction.  The diagnosis was 
recorded as ASHD; the examiner noted that the etiology was 
ischemic with a myocardial infarction secondary to ischemia.  
As to the veteran's functional disability, it was noted that 
moderate activity (i.e., climbing stairs) elicited symptoms.

The veteran underwent a VA orthopedic examination in May 1995 
to evaluate his cervical spine and lumbar spine disabilities.  
He complained of constant neck and back pain.  Clinical 
evaluation revealed no limitation of spine mobility; he 
complained of pain on extremes of motion.  Neurovascular 
examination was normal; there was no radiculopathy.  It was 
noted the veteran preferred to walk with a cane; there was no 
posture abnormality or fixed deformity, aside from mild 
scoliosis of the lumbar spine region.  Range of motion of the 
cervical spine was recorded as follows: forward flexion to 30 
degrees; backward extension to 30 degrees; lateral flexion to 
40 degrees, bilaterally; and rotation to 55 degrees, 
bilaterally. Range of motion of the lumbar spine was recorded 
as follows: forward flexion to 95 degrees; backward extension 
to 30 degrees; lateral flexion to 40 degrees, bilaterally; 
and rotation to 40 degrees, bilaterally. It was again noted 
that the veteran complained of pain over extreme movements. 
An X-ray examination of the cervical spine revealed severe 
degenerative changes. X-rays of the lumbar spine showed 
scoliosis and severe degenerative changes.  The pertinent 
diagnoses were degenerative joint disease of the cervical 
spine and lumbar spine, confirmed by X-rays, with pain on 
extremes of motion and no limitation of mobility.
In October 1996, the veteran had another VA examination for 
his low back disorder, and findings were essentially the same 
as at the 1995 examination.

In October 1996, the veteran had another VA examination. This 
examination was confined to the veteran's low back disorder, 
and findings were essentially the same as at the 1995 
examination.

During his September 1998 RO hearing, the veteran asserted 
that his heart condition had worsened in the years prior to 
August 22, 1994.  In support of this assertion, the veteran 
stated that in 1993, his VA doctor at the VA outpatient 
treatment clinic in Winston Salem, North Carolina, added 
Pentoxifylline to the Nitroglycerine he had been taking for 
years for his heart.  

In April 1999, the Board remanded several of the issues on 
appeal to the RO for additional development, to include 
obtaining all outstanding pertinent medical records not 
already on file, and providing the veteran with an 
opportunity to undergo new VA orthopedic and cardiovascular 
examinations.   

Following the RO's requests, additional medical records from 
the VA facilities at which the veteran indicated he had been 
treated (to include records from the VA outpatient treatment 
clinic in Winston-Salem, North Carolina) were added to the 
claims file.  VA outpatient treatment records dating from 
January 1993 note that the veteran had cardiovascular 
problems including arteriosclerotic cardiovascular disease.  
The additional cardiovascular findings relating to the period 
prior to August 1994 are limited to blood pressure readings.  
December 1994 records show that the veteran was experiencing 
chest pains relieved by Nitroglycerine.  The impression at 
that time included unstable angina.  Subsequent records 
dating through 1999 show ongoing treatment and testing 
regarding the veteran's arteriosclerotic heart disease 
without comment on the nature and extent of the disorder 
prior to August 1994. 

On VA examination in October 1999, it was noted that the 
veteran reported complaints of angina, long-standing heart 
disease as well as cervical and lumbar spine arthritis.  The 
history noted that since 1994, the veteran has had regular 
outpatient treatment visits at the VA Medical Center (VAMC) 
in Hampton, Virginia, for treatment of problems including 
heart disease and essentially angina as well as cervical 
spine arthritis.  It was noted that the veteran has had no 
surgery for heart disease and no surgery for cervical spine 
arthritis.  The examiner reported that the veteran took 
aspirin for heart disease, Isosorbide three times a day, 
Nitroglycerin for angina as needed, and Tylenol for joint and 
back pain.  It was reported that the veteran had frequent 
episodes of angina and arthritis of the back and neck.  The 
veteran noted that arthritis flare-ups are a daily occurrence 
and that precipitating factors include changes in the 
weather.  It was noted that the veteran stated that he 
believed his motility was very limited and that during the 
flare-ups he has more than a 50 percent reduction in his 
always-limited activity.  Joint pain and cracking of the 
joints were noted to be present with motion.  The veteran 
reportedly used a harness with water weights for cervical 
extension during flare-ups and when he is lying down.  The 
veteran stated that he believed that his arthritis and heart 
disease have practically incapacitated him and have limited 
his daily activity.  On physical examination, it was noted 
that flexion of the neck was okay but extension was painful 
and restricted.  Specific examination of the cervical spine 
revealed extensive degenerative changes of the cervical spine 
with multilevel disc space narrowing.  The examiner stated 
that there has been a progression of disease since the 
previous examination in 1995.  The final diagnosis included 
severe degenerative arthritis of the cervical spine with 
multilevel disc space narrowing.  

In March 2000, the RO increased the disability rating for the 
veteran's arthritis and degenerative disc disease of the 
cervical spine from 10 percent to 30 percent, effective 
August 22, 1994.     

II. Analysis

A.  Increased Rating for Cervical Spine Disability

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

In the instant case, the veteran's service-connected 
arthritis and degenerative disc disease of the cervical spine 
has been evaluated as 30 percent disabling under 38 C.F.R. 
4.71a, Diagnostic Codes 5003-5290, indicating that the 
veteran has arthritis evaluated on the basis of limitation of 
motion of the cervical spine (consistent with the provisions 
of Diagnostic Code 5003).  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent evaluation and 
moderate limitation of motion is rated 20 percent.  When 
limitation of motion of the cervical spine is found to be 
severe, a 30 percent disability rating is in order.   

The VA orthopedic examination in May 1995 noted that the 
veteran complained of constant neck pain, but the clinical 
evaluation revealed no limitation of cervical spine mobility, 
and pain was noted only on extremes of motion.  Full range of 
motion studies of the cervical spine were accomplished; the 
examiner concluded that the veteran's degenerative joint 
disease of the cervical spine was productive of pain on 
extremes of motion only without any limitation of mobility.  
No findings pertaining to weakened movement, excess 
fatigability, or incoordination were made.  

The Board notes that on his most recent VA examination in 
October 1999, physical examination revealed that the 
veteran's cervical spine disease had progressed since 1995.  
Specific examination revealed extensive degenerative changes 
of the cervical spine with multilevel disc space narrowing.  
While exact range of motion testing was not performed, the 
examiner found that flexion of the cervical spine was okay 
but that extension was painful and restricted.  It was also 
noted that the veteran reported frequent flare-ups of his 
arthritis that limited his motility and necessitated the use 
of Tylenol for pain.  In his diagnosis, the VA physician 
performing the examination noted that the veteran's 
degenerative arthritis of the cervical spine was severe with 
multilevel disc space narrowing.  

Despite the fact that the October 1999 examiner did not 
render all the findings requested by the Board in its prior 
remand, the RO subsequently granted a 30 percent evaluation 
for the cervical spine disability, effective from August 22, 
1994, apparently based on the pertinent medical findings, as 
well as the veteran's assertions of pain, flare-ups of pain, 
and the likely extent of conceivable functional loss 
associated with his disability.  Inasmuch as the currently 
assigned 30 percent is the maximum rating assignable under 
Diagnostic Code 5290, for limitation of motion, and he could 
not receive a higher evaluation under that diagnostic code 
under any circumstances, any further discussion of the DeLuca 
factors, noted above, is unnecessary.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  Under these circumstances, then, a 
higher evaluation may only be assigned pursuant to a 
diagnostic code providing for a higher evaluation, or on an 
extra-schedular basis.

While a specific diagnosis of intervertebral disc syndrome 
has not been rendered, he Board notes that the 
characterization of the veteran's disability includes 
degenerative disc disease (evidenced by narrowing of disc 
space).  Hence, the Board also has considered evaluating the 
disability, alternatively, under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  That diagnostic code 
prescribes a 10 percent evaluation for a mild condition, a 20 
percent evaluation for a moderate condition characterized by 
recurring attacks, and a 40 percent evaluation for a severe 
condition characterized by recurring attacks with 
intermittent relief.  Assignment of the maximum 60 percent 
evaluation requires a showing of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent disease.  

In this case, while the veteran complains of experiencing 
pain, there is no objective evidence of any radiculopathy or 
neurological symptoms associated with cervical spine 
disability.  Moreover, even considering the veteran's 
assertions of frequent flare-ups of pain necessitating the 
use of Tylenol, there is no basis for characterizing the 
veteran's cervical disability as more than moderate, overall.  
This would warrant assignment of no more than a 20 percent 
evaluation under Diagnostic Code 5293, clearly less than the 
30 percent currently assigned.  As an overall severe 
condition has not been shown, there is no basis for 
assignment of the next higher, 40 percent, evaluation under 
Diagnostic Code 5293.  It logically follows that the criteria 
for the maximum 60 percent evaluation under that diagnostic 
code likewise have been met.

The Board also has considered evaluating the disability, 
alternatively, under other potentially applicable diagnostic 
codes providing for a higher evaluation.  In this regard, the 
Board notes that disorders of the cervical spine may also be 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71, Diagnostic Codes 5285 (for fracture of a 
vertebra), or 5286 and 5287 (pertaining to ankylosis-
complete bony fixation-of the whole spine or of the cervical 
spine).  In this case, however, the record reveals no 
evidence of, or of disability comparable, to vertebral 
fracture or any ankylosis affecting the spine, even when the 
veteran's assertions are considered.  Thus, above-referenced 
diagnostic codes likewise provide no basis for assignment of 
a higher schedular evaluation for the veteran's disability.  
There also is no evidence of deformity of a vertebral body 
(which could conceivably result in the assignment of an 
additional 10 percent evaluation).  See Diagnostic Code 5285.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's cervical spine disability is appropriately 
evaluated as 30 percent disabling, and that there simply is 
no basis for assignment of a higher evaluation.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


B. Earlier Effective Date

In asserting his entitlement to an effective date earlier 
than August 22, 1994, the veteran maintains that a 60 percent 
rating should be retroactive to at least 1993, when his 
medications for his heart disease were changed.

Except as specifically provided otherwise, the effective date 
of an award based on an original claim, a claimed reopened 
after a final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.    However, with respect to disability compensation, 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received by the VA within one year after 
that date.  Otherwise, the effective date is the date of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A review of the record in this case reveals that the increase 
in rating for the veteran's heart condition, from 30 percent 
to 60 percent, was based primarily on findings obtained via a 
May 1995 examination, conducted after the veteran filed a 
claim for an increase.  As noted in the report of that 
examination, the veteran then complained of occasional 
angina, but was otherwise symptomatic.  Based on the 
veteran's complaint that climbing a flight of stairs elicited 
symptoms, the examiner essentially opined that the veteran 
was capable of no more than moderate activity.  In September 
1995, the RO determined that the criteria then in effect for 
a 60 percent evaluation-namely, heart disability manifested 
by a history of acute coronary occlusion or thrombosis or 
repeated anginal attacks which preclude more than light 
manual labor-had been met, ultimately assigning an effective 
date of August 22, 1994, the date of the veteran's claim for 
an increase.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1993-1997).  While the veteran now asserts that a 1993 
change in his medication was indicative of increased 
disability (as noted during his September 1998 hearing), such 
assertion is not objectively supported.  Moreover, even if a 
change in medication in 1993 was established objectively, 
that fact, alone, would not provide a basis for entitlement 
to higher evaluation.  The fact remains that there is no 
medical evidence of record to establish that an actual 
increase in disability-sufficient to warrant assignment of 
the next higher, 60 percent evaluation-had, in fact occurred 
within the year preceding the August 22, 1994 claim.  

Indeed, as noted above, VA outpatient treatment records 
dating from January 1993 note that the veteran had 
cardiovascular problems including arteriosclerotic 
cardiovascular disease, and the additional cardiovascular 
findings relating to the period prior to August 1994 are 
limited to blood pressure readings.  December 1994 records 
showed that the veteran was experiencing chest pains relieved 
by Nitroglycerine.  The impression at that time included 
unstable angina.  Subsequent records dating through 1999 show 
ongoing treatment and testing regarding the veteran's 
arteriosclerotic heart disease without comment on the nature 
and extent of the disorder prior to August 1994.  

Thus, in this case, there is simply is no contemporaneous 
medical evidence demonstrating that the veteran's heart 
disability had medically increased in severity within the 
year preceding his August 22, 1994 claim for an increased 
rating; hence, the earliest effective date that may be 
assigned is the date of the claim.  See 38 C.F.R. 
§ 3.400(o)(2).  

Under these circumstances, the Board must conclude that there 
is no legal basis for assigning an effective date earlier 
than August 22, 1994, for the 60 percent evaluation for 
arteriosclerotic cardiovascular disease.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.


ORDER

A rating in excess of 30 percent for arthritis and 
degenerative disc disease of the cervical spine is denied.

An effective date earlier than August 22, 1994, for the 
assignment of a 60 percent rating for arteriosclerotic 
cardiovascular disease is denied.



REMAND

The veteran and his representative contend that the veteran's 
arteriosclerotic cardiovascular disease is more severe than 
indicated by the current 60 percent disability rating.  

As noted above in the introduction, the Board remanded this 
issue in April 1999 for additional development to include VA 
cardiovascular examination.  When this claim previously was 
remanded, the Board noted that the regulations for rating 
cardiovascular disorders had changed during the course of the 
veteran's appeal and that in order to properly evaluate the 
veteran's arteriosclerotic cardiovascular disease, he must be 
afforded a new, comprehensive examination which includes 
findings pertinent to the applicable rating criteria of both 
the previous and the current provisions (made effective 
January 12, 1998).   See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Specifically the Board requested that the 
RO arrange for the veteran to undergo cardiovascular 
examination; and posed specific points that the examiner 
should address in his report, to include the level of 
metabolic equivalent (MET) that the veteran is capable of, 
and comment on whether there is associated dyspnea, fatigue, 
angina, dizziness or syncope. 

The veteran underwent VA examination in October 1999; 
additional testing was conducted in November 1999, to include 
stress testing, which was terminated due to shortness of 
breath.  However, the physician who examined the veteran in 
October 1999 did not fully address the points previously 
raised by the Board in his report (some of which would have 
been pertinent in addressing whether the criteria for the 100 
percent evaluation are met) .  Furthermore, as his report 
apparently was completed prior to the receipt of the stress 
testing results, he did not offer any further comment in this 
regard.  Hence, the medical evidence developed does not 
contain sufficient findings to evaluate the claim under the 
former and revised criteria.  Accordingly, the Board must 
once again remand the claim.  The Board emphasizes that the 
Court has specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.

Inasmuch as the findings requested on cardiovascular 
examination are vital to the proper adjudication of the 
claim, the veteran is hereby advised that failure to report 
to, and fully cooperate with, any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (1999).  The RO should apply that 
regulatory provision, as appropriate, when adjudicating the 
veteran's claim.  

Prior to having the veteran undergo further examination, 
however, the RO must obtain and associate with the claims 
file all outstanding records of pertinent medical treatment, 
to include any records dated after May 1999 from the Hampton 
VAMC.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

For all the foregoing reasons, the claim for a higher 
evaluation for arteriosclerotic cardiovascular disease is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of hospitalization, examination, 
and/or treatment from the Hampton, VAMC 
(since May 1999), and all other 
outstanding pertinent records from any 
additional VA or private medical facility 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing any other such records should be 
enlisted, as needed.  However, if any 
requested records are not available or 
the search for any such records yield 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature and extent 
of the veteran's service-connected heart 
disease.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All necessary 
tests and studies should be accomplished, 
and all clinical findings must be 
reported in detail.  

The examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
element of both the former and revised 
applicable criteria.  In this regard, the 
examiner must specifically comment upon 
the following:  (1) whether the veteran 
currently has congestive heart failure; 
(2) whether the veteran has suffered from 
an acute illness following coronary 
occlusion or thrombosis, with circulatory 
shock, etc. within the last six months; 
(3) whether, within the six-month period 
following such acute illness from 
coronary occlusion, the veteran's 
arteriosclerotic cardiovascular has been 
productive of chronic residual findings 
of congestive heart failure or angina on 
moderate exertion, or whether more than 
sedentary employment is precluded; (4) 
the veteran's workload restrictions, 
measured in METs, resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; 
and (5) whether the veteran has left 
ventricular dysfunction with ejection 
fraction of less than 30 percent.  If the 
physician cannot render a determination 
as to the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops based on exercise testing for 
medical reasons, the examiner should 
offer an opinion as to the likely level 
of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  

All examination findings, all with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the issue of an increased 
rating for arteriosclerotic 
cardiovascular disease in light of all 
pertinent evidence and legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.55, as appropriate, as well as the 
former and revised applicable criteria 
for rating disorders of the 
cardiovascular system.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, the RO must 
furnish to him and his representative a 
supplemental statement of the case and 
give them the appropriate opportunity to 
submit written or other argument in 
response thereto before the remaining 
issue on appeal is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
comply with an order of the Court; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 20 -


